Exhibit CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2004 2005 2006 2007 2008 Earnings Loss from Operations before Minority Interest and Income Taxes $ (2,555 ) $ (282 ) $ (166 ) $ (308 ) $ (1,500 ) Fixed Charges 567 698 773 783 825 Total Earnings $ (1,988 ) $ 416 $ 607 $ 475 $ (675 ) Fixed Charges Interest Expense $ 539 $ 665 $ 746 $ 762 $ 801 Amortization of Debt Costs 21 26 20 14 17 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 567 $ 698 $ 773 $ 783 $ 825 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the years ended December 31, 2004, 2005, 2006, 2007, and 2008 were insufficient to cover fixed charges by $2.6 billion, $282 million, $166 million, $308 million, and $1.5 billion respectively.As a result of such deficiencies, the ratios are not presented above.
